UNITED STATES COURT OF APPEALS

                                    FOR THE FIFTH CIRCUIT


                                       __________________

                                             01-30796

                                       __________________



       AMERICAN MACHINERY MOVERS, INC.,
                                                           Plaintiff-Appellant,

                                                  v.

       MACHINERY MOVERS OF NEW ORLEANS, LLC;
       DARRYL BRELAND,

                                                           Defendants-Appellees.

                    ______________________________________________

                      Appeal from the United States District Court for the
                                 Eastern District of Louisiana
                                   USDC No. 00-CV-3356
                    ______________________________________________
                                       March 14, 2002


Before HIGGINBOTHAM, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Appellant, American Machinery Movers, Inc., appeals from an adverse summary judgment

dismissing its trademark infringement claim. The infringement claim centers around the use of the

name Machinery Movers of New Orleans, LLC, by the appellee, Darryl Breland. We find the appeal



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
wholly without merit. Our review of the summary judgment evidence compels a conclusion that the

trade name is descriptive and not suggestive and that appellant’s trade name has not acquired

secondary meaning. As the appellant’s summary judgment evidence falls woefully short of raising

a fact issue as to suggestiveness or secondary meaning, the judgment of the district court is

AFFIRMED.




                                              2